Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending and considered in this Non-Final Office action.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
 
The information disclosure statements (IDS) submitted on 2/28/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 13 recites the claim language of “the order deciding unit decides the order such that a vehicle is charged earlier if the number of parking lots associated with the vehicle which are among the plurality of associated parking lots and have charging facilities is smaller.”  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "the order deciding unit decides the order such that a vehicle is charged earlier if the number of parking lots associated with the vehicle which are among the plurality of associated parking lots and have charging facilities is smaller" in claim 13 is a relative term which renders the claim indefinite.  The term "the order deciding unit decides the order such that a vehicle is charged earlier if the number of parking lots associated with the vehicle which are among the plurality of associated parking lots and have charging facilities is smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which a vehicle is associated with a parking lot and to which an associated parking lot has a smaller charging facility, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a vehicle is to be associated to the parking lot. Also, it is unclear what the “charging facilities is smaller” than. For instance, what is the threshold or comparison that we are measuring the charging facilities to in order to determine whether the vehicle is charged earlier. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: an environment information acquiring unit, order deciding unit and charging management unit in claim 1; a charging/discharging demand acquiring unit in claim 2; a benefit granting unit in claim 4; and a guidance information generating unit in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the environment information acquiring unit, order deciding unit, charging management unit, a charging/discharging demand acquiring unit, a benefit granting unit and guidance information generating unit functions as software programs installed and performed by a computer to enable the computer to functions as a charging management device (Specification, ¶0050).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed charging management device in claims 1, 11 and 13 and the claimed non-transitory computer-readable storage medium in claim 15 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1, 11, 13 and 15.

In accordance with Step 2A, Prong One, Claims 1, 11, 13 and 15 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more. The independent claim(s) recite(s):

acquires charging environment information indicating a charging environment of each of a plurality of vehicles parked in a parking lot; 
decides an order in which the plurality of vehicles are charged, taking into consideration the charging environment indicated by the charging environment information; and 
causes the plurality of vehicles to be charged according to the order decided by the order deciding unit.

The above-recited limitations viewed as an abstract idea are mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). Specifically, the recited claimed limitations set forth an arrangement observed information (i.e. environment information) is evaluated to determine an order of vehicles to be charged. Additionally, the causation of the plurality of vehicles to be charged according to the order decided is merely an instruction for a human to execute.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a charging management device comprising various units and a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to function as various units for receiving/transmitting data (i.e. “acquiring charging environment information;” etc.); and processing data (i.e. “decides an order in which the plurality of vehicles are charged” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer-readable medium and apparatus to receive and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “charging management device comprising various units and a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to function as various units.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted that the courts have recognized that “receiving, processing, and storing data;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions. 

The dependent claims 11 and 13 recite elements that narrow the metes and bounds of the abstract idea. Specifically, claims 11 and 13 further limit the observed information that’s evaluated to decide the order of vehicles to be charged. However, claims 11 and 13 do not practically apply the judicial exception or provide ‘something more’. The dependent claims do not remedy these deficiencies.

Examiner notes that Claims 2-10, 12 and 14 were evaluated with respect to the 101. However, Examiner interprets that Claims 2-10, 12 and 14 recite additional elements that practically apply the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaisha (United States Patent Application Publication, 2013/0076296).

As per Claim 1, Kaisha discloses a charging management device comprising: 

a)	an environment information acquiring unit that acquires charging environment information indicating a charging environment of each of a plurality of vehicles parked in a parking lot (Kaisha: ¶0037: A vehicle charging environment with a vehicle charging apparatus is arranged in a parking lot with parking spaces for a plurality of vehicles and serves to supply electric power for charging a battery mounted in a vehicles parked in the parking spaces.); 

b)	an order deciding unit that decides an order in which the plurality of vehicles are charged, taking into consideration the charging environment indicated by the charging environment information (Kaisha: Fig. 5B and ¶0058 and 0063-0065: The wireless communication portion receives vehicle ID, property and SOC information from a vehicle waiting to be charged. For the vehicles waiting to charged, the charging order is determined by comparing chagrining environment information such as the property, average leaving time, average running distance and/or SOC information between vehicles.); and 

c)	a charging management unit that causes the plurality of vehicles to be charged according to the order decided by the order deciding unit (Kaisha: ¶0066-0067: Once the charging order for a plurality of vehicles waiting to be charged is determined, the control portion of the charging apparatus executes the vehicle charging routine.).

Claim 15 recites limitations already addressed by the limitations in Claim 1; therefore, the same rejection applies. See also ¶0050 of Kaisha for a non-transitory computer-readable storage medium having stored thereon a program for causing a computer.

As per Claim 14, discloses a parking lot comprising the charging management device according to claim 1 (Kaisha: See charging apparatus and parking lot in Figs. 1-2.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (United States Patent Application Publication, 2013/0076296) in view of Homma et al. (United States Patent Application, 2018/0154791, with priority to JP 2016-234691 (Dec. 2, 2016), hereinafter referred to as Homma).

As per Claim 2, Kaisha discloses the charging management device according to claim 1, further comprising a charging/discharging demand acquiring unit that acquires in advance: an amount of charging power requested by each of vehicles that are among the plurality of vehicles and request charging… amount of charging power requested by a first vehicle which is one of the plurality of vehicles selected according to the order (Kaisha: ¶0038, 0058 and 0062-0063: The charging control portion is provided between the battery and the electric power receiving coil. The charging control portion performs tasks such as controlling the charging and discharging of the battery with electric power supplied from the vehicle charging apparatus via the electric power receiving coil. The vehicle(s) requesting a charge communicate a requesting transmission of the vehicle ID and SOC of the battery of the vehicle(s). According to the requested vehicle information (i.e. SOC of the vehicle), a charging order for a plurality of vehicles is determined.);

Kaisha does not explicitly disclose, however Homma discloses and a dischargeable power amount at each of dischargeable vehicles among the plurality of vehicles, wherein based on information acquired by the charging/discharging demand acquiring unit, the charging management unit selects, from among the plurality of vehicles, a second vehicle that has sufficient power for discharging an amount of power that matches the amount of charging power requested by a first vehicle which is one of the plurality of vehicles selected according to the order, and the charging management unit causes the first vehicle to be charged with power discharged from the second vehicle (Homma: Fig. 4 and ¶0066-0068: The controller of each vehicle transmits the charge state information, such as the current state of charge (SOC) value and the request amount, to a power transmission management apparatus. ¶0074-0075: The power transmission management apparatus selects target vehicles for the SOC variation apparatus to charge or discharge from the vehicles electrically connected to the power transmission management apparatus according to the target SOC and time period. ¶0077, 0083 and 0089: The power transmission management apparatus calculates an index value that represents a degree of variation in the SOC of each vehicle. Based on the index values of it is determined if the vehicle(s) with the highest SOC has energy storage matches the required charge of the vehicle(s) with the lowest SOC. Accordingly, the vehicle(s) with the highest SOC discharge the power amount which is then utilized to charge the vehicle(s) with the lowest SOC. Examiner notes that Homma discloses priority to the above rejection in Foreign Application JP 2016-234691, therefore the effective date of 12/2/2016 is acknowledged.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of  electric power supplied and monitoring the current state of charge (See Kaisha, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Kaisha in view of Homma discloses the charging management device according to claim 2, wherein the charging/discharging demand acquiring unit acquires in advance: 
a)	an amount of charging power requested by each of the vehicles requesting charging (Kaisha: ¶0075: From an inquiry from a vehicle to be charged, the current state of charge of the vehicle’s battery is received.); 

b)	a charging period during which the charging is requested to be carried out (Kaisha: ¶0075: From an inquiry from a vehicle to be charged, the current state of charge of the vehicle’s battery is received and the charging time is calculated from the state of charge.); and 

Kaisha does not explicitly disclose, however Homma discloses:
c)	a dischargeable power amount and a dischargeable period of each of the dischargeable vehicles, and based on information acquired by the charging/discharging demand acquiring unit, the charging management unit selects, as the second vehicle from among the plurality of vehicles, a vehicle that has sufficient power for discharging the amount of charging power requested by the first vehicle in the charging period (Homma: Fig. 4 and ¶0066-0068: The controller of each vehicle transmits the charge state information, such as the current state of charge (SOC) value and the request amount, to a power transmission management apparatus. ¶0074-0075: The power transmission management apparatus selects target vehicles for the SOC variation apparatus to charge or discharge from the vehicles electrically connected to the power transmission management apparatus according to the requested target SOC (according to a charge/discharge request) and time period. ¶0077, 0083 and 0089: The power transmission management apparatus calculates an index value that represents a degree of variation in the SOC of each vehicle. Based on the index values of it is determined if the vehicle(s) with the highest SOC has energy storage matches the required charge of the vehicle(s) with the lowest SOC. Accordingly, the vehicle(s) with the highest SOC discharge the power amount which is then utilized to charge the vehicle(s) with the lowest SOC. Examiner notes that Homma discloses priority to the above rejection in Foreign Application JP 2016-234691, therefore the effective date of 12/2/2016 is acknowledged.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of  electric power supplied and monitoring the current state of charge (See Kaisha, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Kaisha in view of Homma discloses the charging management device according to claim 3.

Kaisha does not explicitly disclose, however Homma discloses further comprising: a benefit granting unit that grants a vehicle among the dischargeable vehicles a benefit related to a usage fee of the parking lot or usage of a commercial facility associated with the parking lot if the vehicle remains stopped in the parking lot for the dischargeable period thereof (Homma: ¶0047, 0134-0137, 0143, 0157 and 0162: An incentive benefit toward the payment cost for power utilization is awarded to the user of the vehicle that discharges their energy storage. It is determined whether a vehicle can remain parked to discharge an amount of energy storage in the necessary discharge time period before the power transmission is performed.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of  electric power supplied and monitoring the current state of charge (See Kaisha, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Kaisha in view of Homma discloses the charging management device according to claim 2, wherein the first vehicle and the second vehicle are connected through a power line provided in the parking lot (Kaisha: Fig. 2 and ¶0041-0042 and 0052: The motor driving portion is connected via the connecting cable to the various motors provided in the electric power supplying portion and drives these various motors, an electric power supply portion that is connected via the connecting cable to the electric power supply coil [power line] of the electric power supplying portion and generates electric power to be supplied to the vehicle that is to be charged. The electric supplying portion moves along the transverse and longitudinal groves to position itself below the electric power receiving coil below the vehicle in the parking space in the parking lot. See Fig. 2 where embodiments 14A, 14B and 14C are parking sections all have grooves through which the power line can connect to one or more vehicles.).

Kaisha does not explicitly disclose, however Homma discloses power is directly transferred between the first vehicle and the second vehicle through the power line (Homma: Fig. 1 and ¶0043: The power transmission management apparatus is capable of transmitting power from the connector to the connector such that the energy storage of each vehicle supplies the power received from the energy storage of one vehicle to the energy storage of another vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles connected through a power line because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles connected through a power line in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of electric power supplied  to a plurality of vehicles connected through a connecting cable (See Kaisha, ¶0037-0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Kaisha in view of Homma discloses the charging management device according to claim 5.

Kaisha does not explicitly disclose, however Homma discloses wherein the charging management unit causes power to be directly transferred only between the first vehicle and the second vehicle in a one-to-one correspondence among a plurality of vehicles connected to the power line (Homma: Fig. 1 and ¶0043: The power transmission management apparatus  is capable of transmitting power from the connector to the connector such that the energy storage of each vehicle supplies the power received from the energy storage of one vehicle to the energy storage of another vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles connected through a power line because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles connected through a power line in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of electric power supplied  to a plurality of vehicles connected through a connecting cable (See Kaisha, ¶0037-0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Kaisha in view of Homma discloses the charging management device according to claim 5, wherein each of a plurality of parking sections in the parking lot is provided with at least one connector to which a charging cable for charging a vehicle is connectable, and the at least one connector includes a plurality of connectors that are connected to the power line (Kaisha: Fig. 2 and ¶0041-0042 and 0052: The motor driving portion is connected via the connecting cable to the various motors provided in the electric power supplying portion and drives these various motors, an electric power supply portion that is connected via the connecting cable to the electric power supply coil [power line] of the electric power supplying portion and generates electric power to be supplied to the vehicle that is to be charged. The electric supplying portion moves along the transverse and longitudinal groves to position itself below the electric power receiving coil below the vehicle in the parking space in the parking lot. See Fig. 2 where embodiments 14A, 14B and 14C are parking sections.).

As per Claim 8, Kaisha in view of Homma discloses the charging management device according to claim 5, wherein the power line is provided independently for a predetermined number of parking sections (Kaisha: Fig. 2 and ¶0037, 0041-0042 and 0052: The motor driving portion is connected via the connecting cable to the various motors provided in the electric power supplying portion and drives these various motors, an electric power supply portion that is connected via the connecting cable to the electric power supply coil [power line] of the electric power supplying portion and generates electric power to be supplied to the vehicle that is to be charged. The electric supplying portion moves along the transverse and longitudinal groves to position itself below the electric power receiving coil below the vehicle in the parking space in the parking lot. See Fig. 2 where embodiments 14A, 14B and 14C are parking sections. Examiner notes that the power supplying portion has a connecting cable (i.e. the electric power supply coil that independently supplies power to a plurality of parking sections.).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (United States Patent Application Publication, 2013/0076296) in view of Sera et al. (United States Patent Application, 2013/0031121, hereinafter referred to as Sera).

As per Claim 11, Kaisha discloses the charging management device according to claim 1. 

Kaisha does not explicitly disclose, however Sera discloses wherein the charging environment information includes information indicating whether or not parking lots associated with the plurality of vehicles have charging facilities (Sera: ¶0051-0052, 0066 and 0068: In an availability determination function of a control device of charging facility information, it is identified whether or not a specific facility associated with a number of user has a vehicle charging facility (i.e. the facility is determined to be a household power source) or a vehicle charging facilities available.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Sera’s charge facility information for charging a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Sera’s charge facility information for charging a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of determining the order to supply electric power to a plurality of vehicles based on fluctuating information (See Kaisha, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Kaisha in view of Sera discloses the charging management device according to claim 11, wherein the order deciding unit decides an order in which the plurality of vehicles are charged, taking into consideration the charging environment indicated by the charging environment information, and a state of charge of a battery provided to each of the plurality of vehicles (Kaisha: Fig. 5B and ¶0058 and 0063-0065: The wireless communication portion receives vehicle ID, property and state of charge (SOC) information from a vehicle waiting to be charged. For the vehicles waiting to charged, the charging order is determined by comparing chagrining environment information such as the property, average leaving time, average running distance and/or SOC information between vehicles. Specifically, the charging order of vehicles waiting to be charged can be determined by comparing the SOC information of each of the waiting vehicles. Based on this SOC information, the vehicles can be charged in ascending or descending order.).

As per Claim 13, Kaisha discloses the charging management device according to claim 1, wherein the charging environment information includes information indicating whether or not each of a plurality of parking lots associated with the plurality of vehicles has a charging facility, and the order deciding unit decides the order such that a vehicle is charged earlier if the number of parking lots associated with the vehicle which are among the plurality of associated parking lots and have charging facilities is smaller (Sera: ¶0039: Priority can be placed based on information designating a charging facility location associated with the vehicle. Further, in an availability determination function of a control device of charging facility information, it is identified whether or not a specific facility associated with a number of user has a vehicle charging facility (i.e. the facility is determined to be a household power source) or a vehicle charging facilities available or less that a predetermined number.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Sera’s charge facility information for charging a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Sera’s charge facility information for charging a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of determining the order to supply electric power to a plurality of vehicles based on fluctuating information (See Kaisha, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (United States Patent Application Publication, 2013/0076296) in view of Homma et al. (United States Patent Application, 2018/0154791, with priority to JP 2016-234691 (Dec. 2, 2016), hereinafter referred to as Homma), as applied to claim 2, in further view of Sera et al. (United States Patent Application, 2013/0031121, hereinafter referred to as Sera).

As per Claim 9, Kaisha in view of Homma discloses the charging management device according to claim 2.

Kaisha does not explicitly disclose, however Homma discloses further comprising: … a vehicle that has sufficient power for discharging an amount of power matching an amount of charging power requested by a vehicle among the vehicles requesting charging, … position near a position where the vehicle requesting charging is parked (Homma: Fig. 1 and 4 and ¶0066-0068: The controller of each vehicle transmits the charge state information, such as the current state of charge (SOC) value and the request amount, to a power transmission management apparatus. ¶0074-0075: The power transmission management apparatus selects target vehicles for the SOC variation apparatus to charge or discharge from the vehicles electrically connected to the power transmission management apparatus according to the requested target SOC (according to a charge/discharge request) and time period. ¶0077, 0083 and 0089: The power transmission management apparatus calculates an index value that represents a degree of variation in the SOC of each vehicle. Based on the index values of it is determined if the vehicle(s) with the highest SOC has energy storage matches the required charge of the vehicle(s) with the lowest SOC. Accordingly, the vehicle(s) with the highest SOC discharge the power amount which is then utilized to charge the vehicle(s) with the lowest SOC. See Fig. 1 where the vehicles connected through a connector are arranged near each other. Examiner notes that Homma discloses priority to the above rejection in Foreign Application JP 2016-234691, therefore the effective date of 12/2/2016 is acknowledged.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of  electric power supplied and monitoring the current state of charge (See Kaisha, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kaisha does not explicitly disclose, however Sera discloses a guidance information generating unit that generates information for guiding a vehicle... to a parking position (Sera: Fig. 7 and ¶0081-0084 and 0090: A map can be generated for the available charging facilities with available parking positions for charging to provide guidance to each vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Sera’s charge facility information for charging a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Sera’s charge facility information for charging a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of determining the order to supply electric power to a plurality of vehicles and notifying a vehicle owner of the availability of a parking space at a facility (See Kaisha, ¶0026-0027); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (United States Patent Application Publication, 2013/0076296) in view of Homma et al. (United States Patent Application, 2018/0154791, with priority to JP 2016-234691 (Dec. 2, 2016), hereinafter referred to as Homma) in further view of Sera et al. (United States Patent Application, 2013/0031121, hereinafter referred to as Sera), as applied to claim 9, in further view of Yoshimura et al. (United States Patent Application, 2012/0112698, hereinafter referred to as Yoshimura).

As per Claim 10, Kaisha in view of Homma in further view of Sera discloses the charging management device according to claim 9, wherein the parking lot is provided with independent power lines respectively … including a plurality of parking sections, and each power line establishes a connection between vehicles parked in a plurality of parking sections … where the vehicle requesting charging is parked (Kaisha: Fig. 2 and ¶0037, 0039, 0041-0042 and 0052: The motor driving portion is connected via the connecting cable to the various motors provided in the electric power supplying portion and drives these various motors, an electric power supply portion that is connected via the connecting cable to the electric power supply coil [power line] of the electric power supplying portion and generates electric power to be supplied to the vehicle that is to be charged. The electric supplying portion moves along the transverse and longitudinal groves to position itself below the electric power receiving coil below the charge requesting vehicle in the parking space in the parking lot. See Fig. 2 where embodiments 14A, 14B and 14C are parking sections. Examiner notes that the power supplying portion has a connecting cable (i.e. the electric power supply coil that independently supplies power to a plurality of parking sections.).

Kaisha does not explicitly disclose, however Homma discloses a vehicle that has sufficient power for discharging an amount of power matching an amount of charging power requested by a vehicle among the vehicles requesting charging (Homma: Fig. 1 and 4 and ¶0066-0068: The controller of each vehicle transmits the charge state information, such as the current state of charge (SOC) value and the request amount, to a power transmission management apparatus. ¶0074-0075: The power transmission management apparatus selects target vehicles for the SOC variation apparatus to charge or discharge from the vehicles electrically connected to the power transmission management apparatus according to the requested target SOC (according to a charge/discharge request) and time period. ¶0077, 0083 and 0089: The power transmission management apparatus calculates an index value that represents a degree of variation in the SOC of each vehicle. Based on the index values of it is determined if the vehicle(s) with the highest SOC has energy storage matches the required charge of the vehicle(s) with the lowest SOC. Accordingly, the vehicle(s) with the highest SOC discharge the power amount which is then utilized to charge the vehicle(s) with the lowest SOC. See Fig. 1 where the vehicles connected through a connector are arranged near each other. Examiner notes that Homma discloses priority to the above rejection in Foreign Application JP 2016-234691, therefore the effective date of 12/2/2016 is acknowledged.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Homma’s charging and discharging of a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Homma’s charging and discharging of a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of controlling the charging and discharging of  electric power supplied and monitoring the current state of charge (See Kaisha, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kaisha does not explicitly disclose, however Sera discloses the guidance information generating unit generates information for guiding a vehicle... to another parking section (Sera: Fig. 7 and ¶0081-0084 and 0090: A map can be generated for the available charging facilities with available parking positions for charging to provide guidance to each vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Sera’s charge facility information for charging a plurality of vehicles because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Sera’s charge facility information for charging a plurality of vehicles in Kaisha would have served Kaisha’s pursuit of determining the order to supply electric power to a plurality of vehicles and notifying a vehicle owner of the availability of a parking space at a facility (See Kaisha, ¶0026-0027); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kaisha does not explicitly disclose, however Yoshimura discloses wherein the parking lot is provided … corresponding to a plurality of section groups each including a plurality of parking sections, and …vehicles parked in a plurality of parking sections included in a corresponding section group, and the… another parking section included in a section group including a parking section where the vehicle requesting charging is parked (Yoshimura: ¶0066-0068 and 0108: A parking area is divided into vehicle groups (N charging vehicles and M charging vehicles) of parked electric cars where vehicle information is obtained for the groups of electric vehicles to reserve and determine the priority of charge for the vehicles.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kaisha with Yoshimura’s grouping of electric cars to prioritize charging because the references are analogous/compatible, since each is directed toward features of charging a plurality of vehicles at a facility, and because incorporating Yoshimura’s grouping of electric cars to prioritize charging in Kaisha would have served Kaisha’s pursuit of determining the order to supply electric power to a plurality of vehicles at a parking space at a facility (See Kaisha, ¶0026-0027); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyobe et al. (US 2009/0306842): A vehicle preferential treatment system includes a controller mounted in a hybrid vehicle, and a server performing wireless communications with the controller. The controller estimates an SOC of an electric storage and transmits the SOC to the server. When the SOC of the electric storage exceeds a reference level, the server gives a preferential treatment to the hybrid vehicle. Then, information on the preferential treatment is transmitted from the server to the controller, and is displayed on a display unit of the controller.

Muller et al. (US 2011/0144823): An apparatus and method for sequentially charging multiple electric vehicles. The apparatus including an electric vehicle supply equipment (EVSE) having an electrical plug connected to a power cord. The power cord is connected to a housing containing a number of electrical components configured to control the power flow to an electric vehicles to recharge the vehicles' batteries. The power cord is divided into multiple power cords that extend from the housing and connect to standard electric vehicle connectors compatible with battery electric vehicles (BEV) and plug-in hybrid electric vehicles (PHEV). The EVSE determines, based on a number of possible criteria, which of the multiple electric vehicles to charge at a given time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683